Citation Nr: 0515736	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-34 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1967 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision in which 
the Department of Veteran's Affairs (VA) regional office (RO) 
which denied service connection for PTSD.  The veteran 
perfected an appeal of the denial of this issue. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons detailed below, the Board finds that 
additional development is required in the instant case.

The Board observes that, to date, no attempt has been made to 
verify the veteran's claimed in-service stressors.  
Initially, the Board observes that a review of the veteran's 
DD-214 does not demonstrate that the received any combat 
citations such that his lay statements would constitute 
satisfactory lay evidence of the claimed in- service 
stressors.  See generally Collette v. Brown, 82 F.3d 389, 
392-3 (Fed. Cir. 1996); Russo v. Brown, 9 Vet. App. 46, 50 
(1996); and Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

The veteran's personnel records indicate that he was in 
Vietnam from August 1970 to February 1972.  During that time 
the veteran served as a senior military policeman.  On a PTSD 
Questionnaire received at the RO in May 2003, the veteran 
reported stressors apparently occurring in October 1970 in 
Cam Rahn Bay, Vietnam, to include operating as a convoy 
escort being constantly attacked, witnessing murders of 
soldiers, mutilation of prisoners during interrogation, and a 
soldier killing the entire staff while in a conference room 
during which he was the first military policeman on the 
scene.  He reported that he witnessed numerous fellow service 
members wounded and killed by enemy fire.  The veteran stated 
that there were constant enemy fire and attacks on his 
positions while serving in the military police. 

As the veteran has provided a date for his claimed stressors, 
some of which may be verifiable, remand is required for the 
RO to attempt to verify such.  Due to the number of stressors 
reported, however, it is unclear whether all of these events 
occurred in October 1970.  Therefore, the veteran should 
again be asked to specify the approximate dates (month and 
year) for each of his claimed stressors, prior to any 
requests for official verification.  

The veteran also reported receiving a Bronze Star and Purple 
Heart medal, and in the outpatient treatment records, 
reported receiving a Silver Star.  As the veteran's personnel 
records do not support his contentions, he should be asked to 
submit any copies of the citations he has in his possession.

If a claimed stressor(s) is properly verified, then the 
veteran should be scheduled for a new VA examination by a 
psychiatrist to determine the nature and etiology of the 
veteran's psychiatric disorder(s).  The Board observes that 
the September 2002 VA examination by VA psychologist provided 
little more than a check-sheet, without fully elaborating on 
symptomatology, or providing a definitive opinion on the 
stressors which resulted in the PTSD diagnosis.  In this 
regard, the Board notes the veteran has reported multiple 
stressors not related to service, including physical and 
sexual abuse as a child, the death of a parent when he was a 
child, the murder of his daughter, finding out his ex-wife 
was HIV positive, witnessing the September 11, 2001 attack on 
the Pentagon, observing the impregnation of an inmate by a 
supervisor during his employment with the Department of 
Corrections, and being harassed at that job.  Moreover, when 
questioned in November 2000, the veteran reported that he 
spent two and a half years in combat in service, but had no 
adjustment problems/stressors from his time the military, and 
stated "it was fun!"

In addition, the September 2002 examination noted that it 
could not be ascertained whether the bipolar disorder was 
substantially separate from PTSD, and that it was at least as 
likely as not the bipolar disorder had been substantially 
based on his PTSD.  However, the record reveals a long-
standing diagnosis of bipolar disorder, since at least 1993, 
and the evidence reveals no complaints of nightmares, or 
other mention of PTSD symptoms until 2001.  No discussion for 
the examiner's conclusion was provided.  Thus, if, and only 
if, the veteran's claimed military stressor(s) are verified, 
a new examination should be scheduled to determine whether 
the verified stressor are the cause of his PTSD, and to 
clarify the relationship between PTSD and any other 
psychiatric diagnoses found.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask that he provide the specific 
(beginning and ending) dates for his 
claimed stressors within a two-month 
period; and specifically identify the 
individuals involved, their units and 
their duty stations, as well as the 
location and places his claimed stressors 
occurred.  The veteran should also be 
asked to submit any copies of 
documentation awarding the Purple Heart, 
Bronze Star or Silver Star.

2.  After the above is completed to the 
extent possible, the RO should attempt to 
verify the veteran's claimed stressors to 
the extent possible.  In addition to any 
information obtained from the above 
development, the RO should attempt to 
verify through official channels, the 
stressors reported by the veteran to have 
occurred in October 1970.  The RO should 
include a copy, or the specific details, 
of the May 2003 Stressor Detail letter 
provided by the veteran, with the official 
request.   

3.  If, and only if, the veteran's claimed 
in-service stressor(s) are verified, the 
RO then should make arrangements with the 
appropriate VA medical facility 
for the veteran to be afforded an 
examination by a psychiatrist to determine 
the nature, extent, and etiology of the 
veteran's PTSD.  Send the claims folder to 
the examiner for review.  Request that 
this examination include all standard 
studies and tests.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth. 

The examiner should identify which of the 
veteran's stressors caused the PTSD.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
KATHY A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2003).

